Citation Nr: 0123977	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a herniated disc.

2. Entitlement to service connection for a cardiovascular 
pulmonary disorder.

3. Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service, as certified 
by the United States service department, from May 1945 to 
February 1946.

This matter returns to the Board from a December 2000 
decision by the United States Court of Appeals for Veterans 
Claims (Court), which remanded this claim for consideration 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

This matter originally came before the Board on appeal from a 
November 1995 rating decision issued by the VA RO in Manila 
which denied the veteran entitlement to the benefit sought on 
appeal.

The record reflects that in correspondence dated in May 1995, 
and in October 1998, respectively, the appellant appears to 
have raised the issues of entitlement to service connection 
for diabetes mellitus with an infected wound of the left 
foot, hypertension, peptic ulcer disease, sinusitis, and 
pharyngitis; and entitlement to a total rating based on 
individual unemployability.  As these issues are not now in 
an appellate status before the Board, they are referred to 
the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000, inter alia, 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106 (West Supp. 2001).  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  To 
implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Specifically, this new legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, the veteran and his representative contend that 
service connection is warranted for a herniated disc, a 
cardiovascular pulmonary disorder, and a neuropsychiatric 
disorder.  Essentially, the veteran maintains that he 
suffered these injuries while serving as a guerilla, and that 
his separation examination does not reflect these 
disabilities due to the hurried nature of his outprocessing.

In a February 1946 examination, there was no psychiatric 
diagnosis.  No musculoskeletal abnormalities were noted, and 
the cardiovascular system was normal.

Of record are reports of treatment of the veteran by M. C. 
Y., M.D., for a number of disorders, some of which are not at 
issue.  In an August 1995 treatment note, Dr. Y. indicated 
that the appellant had been treated in December 1989 for 
hypertension, with a blood pressure reading of 150/90.

In a December 1995 treatment note, R. T. R., M.D., indicated 
that he had last seen the appellant in April 1990 for 
dizziness and body weakness. No etiology for this dizziness 
or body weakness was reported.

In a statement received in May 1996, and translated by the 
VA, the appellant's treatment by a "herb or quack" doctor was 
reported.  This individual indicated that he had treated the 
appellant while he was a guerilla, for "waist" pains which 
the veteran incurred when he hurriedly jumped into a dug-out 
which caused his back to crack.  This treatment began in 
January 1944, and he indicated that he was able to 
successfully cure the appellant's broken spinal column by 
applying concoctions of various medicinal plants, such as 
acacia leaves or dangla.  However, the appellant's condition 
never came back to normal again.

The appellant and a friend presented testimony at a formal 
hearing in May 1996. His representative indicated that the 
appellant was discharged without the benefit of a complete 
medical examination.  His witness indicated that he was in 
the same company as the appellant, was discharged at the same 
time, and that, although they signed their processing 
affidavits, no physical examination was done upon his 
discharge. 

In a July 1995 certification, it was indicated that the 
appellant was treated in a Philippine Army Medical Facility 
in March 1968 and received a Certificate of Disability 
Discharge in July 1969. The diagnosis was herniated nucleus 
pulposus, L3-L4; hypertrophic ligamentum flarrum; 
laminectomy; decompression; and excision of a disc.

G-M, M.D., indicated in a note dated in July 1996 that the 
appellant had been treated for, among other disorders, 
cardiac arrhythmia since February 1996. Also submitted at the 
time of that note was a report of X-ray examination in August 
1996, at which time the impression was spondylolisthesis, L4-
L5, Grade 1; and degenerative changes of the lumbosacral 
spine.

Of record is a report of X-ray examination completed in a 
private medical facility in November 1996. At that time, 
there were marginal osteophytes on the lumbar vertebral 
bodies with narrowing of the disc spaces. No other findings 
of note were reported. The impression was of osteoarthritic 
changes.

Dr. G-M indicated in a January 1997 note that the appellant 
was receiving treatment for, among other disorders, 
dizziness.

In a January 1997 note, Dr. R. T. R. indicated that the 
appellant had been under his care since April 1990 for 
postural hypotension.

The transcript of the veteran's November 1997 hearing 
indicates that a friend of the veteran's, who claimed to have 
served with the veteran, testified that he was in a foxhole 
next to the veteran.  The friend reported that they were 
shelled by bullets from a passing plane, and that when later 
the friend planned on moving to a safer place, he noticed 
that the veteran's foot was bleeding and that he could not 
move his foot anymore, and he could not get up because he was 
complaining about his back being fractured.

In light of the veteran and his friend's statements, fact 
that the veteran alleges that these disabilities were 
incurred in combat, and to afford the veteran every 
opportunity to present his claim, and mindful of the recent 
decisions by the Court, the Board is of the opinion that an 
examination should be conducted in this case to better shed 
light on the etiology of the veteran's disabilities.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for a herniated disc, cardiovascular 
pulmonary disorder, or a 
neuropsychiatric disorder.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder.  If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examinations to determine 
the nature, extent, and etiology of 
any herniated disc, cardiovascular 
pulmonary disorder, or 
neuropsychiatric disorder found to be 
present.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in 
the claims folder and acknowledges 
such review in the examination report.  
All necessary tests and studies should 
be accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of the 
records contained in the claims folder 
and the results of the examinations, 
the examiner is asked to provide an 
opinion as to whether it is at least 
as likely as not that any herniated 
disc, cardiovascular pulmonary 
disorder, or neuropsychiatric disorder 
from which the veteran suffers is 
related to service.  The examiner must 
set forth a complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
its implementing regulations at 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate these 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


